     Case 5:19-cv-00484 Document 8 Filed 07/12/19 Page 1 of 3 PageID #: 32



                          UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY DIVISION

CATHY L. HAGER,on behalf of herself and       )
all others similarly situated,                )
                                              )
       Plaintiff,                             )
                                              )    Civ. Action No. 5:19-cv-00484
v.                                            )
                                              )
OMNICARE,INC.,                                )
                                              )
       Defendant.                             )
                                              )
                                              )
                                              )
                 'STIPULATION TO EXTEND DEFENDANT'S TIME
           PARTIES
                                                '
      TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFF S COMPLAINT

       The parties, by and through undersigned counsel, hereby stipulate, under Southern

District of West Virginia Local Rule 12.1, to an extension of time through August 23, 2019, for

Defendant Omnicare, Inc. to answer or otherwise respond to Plaintiff's Complaint.

       Respectfully submitted this 12th day of July 2019.

For Plaintiff Cathy L. Hager:                     For Defendant Omnicare, Inc.:

 sl Thomas R. Goodwin                        s/ Ashley C. Pack
 Thomas R. Goodwin(WV Bar No. 1435)          Anna M. Dailey(WV Bar No.4525)
 Susan C. Wittemeier(WV Bar No. 4104)        Ashley C. Pack(WV Bar No. 10477)
 W. Jeffrey Vollmer(WV Bar No. 10277)        DINSMORE & SHOHL LLP
 Carrie Goodwin Fenwick(WV Bar No. 7164) 707 Virginia St. E., Suite 1300
 GOODWIN & GOODWIN,LLP                       Charleston, WV 25301
 300 Summers Street, Suite 1500             (304) 357-9937
 Charleston, WV  25301                       ashley.pack@dinsmore.com
(304) 346-7000                               anna.dailey@dinsmore.com
 trg@goodwing  oodwin.com
 scw@goodwingoodwin.com                      Nancy E. Rafuse,pro hac vice anticipated
 wjv@goodwingoodwin.com                      James J. Swartz, Jr., pro hac vice anticipated
 cgf@goodwingoodwin.com                      J. Stanton Hill,pro hac vice anticipated
                                             Andrew M. McKinley,pro hac vice anticipated
 Harold L. Lichten,pro hac vice anticipated  POLSINELLI PC
     Case 5:19-cv-00484 Document 8 Filed 07/12/19 Page 2 of 3 PageID #: 33



 Zachary L. Rubin,pro hac vice anticipated    1201 West Peachtree Street, NW,Suite 1100
 LICHTEN & LISS-RIORDAN,P.C.                  Atlanta, GA 30309
 729 Boylston St., Suite 2000                (404)253-6000
 Boston, MA 02116                             nrafuse@polsinelli.com
(617)994-5800                                jswartz@polsinelli.com
 hlichten@llrlaw.com                         jshill@polsinelli.com
 zrubin@llrlaw.com                            amckinley@polsinelli.com
   Case 5:19-cv-00484 Document 8 Filed 07/12/19 Page 3 of 3 PageID #: 34



                            CERTIFICATE OF SERVICE

     I hereby certify that on July 12, 2019, I caused to be served a true copy of PARTIES'

STIPULATION TO EXTEND DEFENDANT'S TIME TO ANSWER PLAINTIFF'S

COMPLAINT by electronic means(ECF)on:


                        Thomas R. Goodwin(WV Bar No. 1435)
                        Susan C. Wittemeier(WV Bar No. 4104)
                        W. Jeffrey Vollmer(WV Bar No. 10277)
                      Carrie Goodwin Fenwick(WV Bar No. 7164)
                           GOODWIN & GOODWIN,LLP
                             300 Summers Street, Suite 1500
                                 Charleston, WV 25301
                                   (304) 346-7000
                               trg@goodwingoodwin.com
                              scw@goodwingoodwin.com
                               wjv@goodwingoodwin.com
                               cgf@goodwingoodwin.com

                       Harold L. Lichten,pro hac vice anticipated
                       Zachary L. Rubin,pro hac vice anticipated
                        LICHTEN & LISS-RIORDAN,P.C.
                             729 Boylston St., Suite 2000
                                   Boston, MA 02116
                                    (617)994-5800
                                  hlichten@llrlaw.com
                                   zrubin@llrlaw.com



                                               s/Ashley C. Pack

                                               Counselfor Defendant Omnicare, Inc.
